Citation Nr: 1228817	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In October 2010, a video conference hearing was held before the undersigned Veterans Law Judge; and a transcript of that hearing has been associated with the claims file.

In November 2010, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim of service connection for a back disability, and remanded the reopened claim back to the RO for additional evidentiary development.


FINDING OF FACT

The Veteran's current back disability was not first manifested in service or within the first post-service year; the preponderance of the evidence is against a finding that the Veteran currently has a back disability related to his military service.


CONCLUSION OF LAW

The criteria for service connection of a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has met all statutory and regulatory notice and duty to assist provisions.  

Where an individual seeks to reopen a previously denied claim, the notice must inform the individual of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

May 2004 and October 2007 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board granted the Veteran's application to reopen his claim seeking service connection for a back disability, any failure under Kent does not prejudice the Veteran.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  In December 2011, a medical opinion was obtained from a VA physician that had reviewed the Veteran's claims file, including statements submitted by the Veteran and others, his inservice and post service treatment records, and prior examination reports.  The VA examiner then provided an opinion as to the relationship between the Veteran's current back disability and his military service, and included a rationale for the conclusion reached.  This medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this medical opinion was inadequate.  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

The Board remanded this matter in November 2010 seeking a medical opinion concerning the etiology of the Veteran's back disability.  The requested medical opinion was obtained pursuant to the December 2011 medical opinion.  Accordingly, the directives of the Board's November 2010 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served on active duty in the Air Force from November 1954 to September 1958.  A March 1956 service treatment report noted that the Veteran had lacerated his right knee on the bumper of a car.  The report noted that this condition was treated with nylon sutures.  A July 1956 service treatment report noted that the Veteran had fallen off an embankment flat onto his chest.  The report noted his complaints of pain on deep breathing, which was not severe.  Physical examination revealed pain in the midclavicular line of the 8th rib.  The report concluded with an impression of possible fracture, but not enough pain for taking an x-ray.  No follow up treatment was indicated.  A June 1957 service treatment report noted that the Veteran injured his left ankle in a motor vehicle accident.  In September 1958, the Veteran underwent his separation examination.  The report of this examination 
noted that he had an asymptomatic laceration on his right knee.  It also noted that he denied any other significant medical or surgical history, and physical examination at that time revealed his spine to be normal.  A medical history report, completed pursuant to the separation examination, was silent as to complaints of any back problems.  On the report, the Veteran indicated that he was in "good health," and he specifically denied having any history of arthritis; bone, joint or other deformity; or having worn a brace or back support.  The report included reference to the Veteran's history of an asymptomatic laceration to the right knee, and also noted that he denied any other significant medical or surgical history.  

In March 2001, the Veteran filed his original claim seeking service connection for a back disability.  At his October 2010 video conference hearing before the Board, the Veteran testified that he had multiple falls during service, that he injured his back during an inservice fall, and that he continued to have problems with is back ever since.

While an individual is competent to state that he had back pain, the Board finds the probative value of the Veteran's statements to be outweighed by the other evidence of record.  Even accepting the Veteran's inservice incidents of treatment for chest and knee pain for a back disability, no continuity of symptomatology is shown.  No follow up treatment for back pain is shown during service.  Moreover, the Veteran's September 1958 separation examination listed his spine as normal, and he failed to report having any ongoing back problems on a medical history report taken at that time.  

The Veteran's contentions of having ongoing back pain since his discharge from the service are inconsistent with his contemporaneous statements, are not supported by the evidence, and are not credible.  

The first post service complaint or reference of any kind referring to a back disability was in October 1987, over 29 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Treatment records in 1987 do not reference any inservice back injury or history of back pain since his military service.  To the contrary, an October 1987 VA treatment report noted the Veteran's complaints of back pain radiating down into his right leg, and that he first experienced these symptoms on "September 1, 1987."  In discussing the Veteran's medical history, the report noted that he had been treated for ulcers in 1976 and for right knee arthroscopic surgery 10 years ago.  No reference was made to a prior back injury during his military service.  An October 1987 VA x-ray examination of the lumbosacral spine noted the Veteran's history of low back pain radiating down into the right leg.  The report concluded with an impression of vacuum disc at L5-S1 level with sclerosis of the adjoining end places.  The report further noted that the vacuum disc signified a degenerated disc at this level.  An October 1988 VA treatment report noted that the Veteran was employed as a truck driver.  The report concluded with a diagnosis of low back strain.  

As for his cervical spine region, complaints of neck pain are first noted in March 1995.  Specifically, a March 1995 VA treatment report noted that the Veteran was a 57 year old "construction worker with a recent history of acute, chronic, and persistent neck and shoulder pain."  The consultation portion of the report noted the Veteran's history of having fallen in the snow.  Physical examination revealed a loss of lordotic curve involving the neck and some tenderness in musculatory of the neck, but no focal findings in the shoulder.  A March 1995 VA x-ray examination noted the Veteran's complaints of persistent neck and left shoulder pain for the past six months.  The report concluded with an impression of advanced disc narrowing at the C6-C7 level; subluxation at the C5-C6 level; and no other significant abnormalities.  An April 1995 VA treatment report noted that the Veteran had recently fallen in the snow while carrying a heavy tool box.  A June 1995 VA neurosurgery consultation report noted that x-ray examination of the neck had revealed an old ligamentous instability at C5-C6, but that he was asymptomatic both by history and physical examination.  A June 1995 VA treatment report noted the Veteran's history of having fallen three months ago on ice.  The report noted that the initial neck pain had resolved and was asymptomatic.  Finally, a May 2001 orthopedic evaluation noted the Veteran's history of back pain for many years.  Specifically, the report stated that he "injured his low back while working as a building maintenance person.  He fell in the snow with a tool box."

Contrary to the Veteran's assertions, manifestations of a lumbar spine disability are specifically noted to have begun in September 1987, and cervical spine disability manifestations are not referenced for years thereafter.  In addition, these post service treatment records do not reference any history of an inservice back injury or any history of back problems since that time.  This allegation does not surface in the treatment records until he filed his claim seeking service connection for a back disability.

In support of his claim, the Veteran submitted a June 2004 medical opinion from J.E., D.C.  The Board, however, finds the opinion to be lacking in any probative value.  The medical opinion report noted that the Veteran was being seen for an evaluation of symptoms resulting from "numerous injuries to his low back."  However, other than referencing the Veteran's numerous low back injuries, the report failed to provide any meaningful history of the Veteran's spine disability.  It also failed to indicate what records, if any, were reviewed in rendering the opinion provided.  Finally, no meaningful supporting rationale was given for the opinion provided.  

As for the opinion itself, Dr. E. stated:

[I]t is more likely than not that the current condition is related to a previous injury occurred in November 1956.  There is a high probability that [the Veteran's] impairment may well predispose him to further problems, from aggravation brought on by normal activities of daily living or new trauma, which may not have otherwise bothered him prior to this accident.

The Veteran's service treatment records do not show an injury to his back in November 1956.  Moreover, the report submitted by Dr. E. fails to discuss any details of the injury.

Any remaining probative value of the June 2004 opinion letter is further eroded when it is compared to the December 2000 opinion letter also received from Dr. E.  While both reports noted that current physical examinations were performed and provided findings from these examinations, a comparison of the two reports reveals the examination findings to be identical.  In fact, they are merely copied examination findings as Dr. E. neglected to update the Veteran's age in the June 2004 report.  Thus, the examination findings upon which the opinion is based are suspect.  Finally, the December 2000 medical opinion letter, which is prior to the Veteran having filed his original claim for service connection in this case, fails to reference the inservice back injury at all.

Pursuant to the Board's remand, a VA contract (QTC) examination was conducted in January 2011.  The examination report noted that the Veteran's claims file was not available for review.  The examination report noted the Veteran's narrative history of injuring his back falling off an aircraft in 1956 while working as a maintenance mechanic in the Air Force.  He reported that he was hospitalized for two days to treat this injury, and that he continued to have back pain ever since. Following a physical examination, the report concluded with a diagnosis of chronic low back strain.  The VA examiner then opined that the Veteran's current back disability was as likely as not caused by or the result of the accident he suffered in the service.  The QTC examiner then noted that the opinion was based upon the oral history provided by the Veteran, as no claims file was submitted.  Given the absence of claims file review, and the findings concerning the Veteran's contentions above, the Board finds this opinion to be of little probative value.  

In December 2011, the RO obtained a supplemental medical opinion from a VA examiner, who had reviewed the Veteran's claims file.  The Board finds this opinion to be the most probative evidence on the issue of whether the Veteran's current back disability is related to his military service.  Based upon a review of the claims file, the VA examiner opined that it was less likely as not that the Veteran's current back disability was caused by his military service.  In support of this opinion, the VA examiner noted that the findings on the Veteran's service treatment records did not show treatment for a back disability or any hospitalization for back treatment.  The VA examiner also noted that the inservice treatment did not remotely implicate a back injury inservice.  The VA examiner further cited the absence of any back treatment having been shown for decades following the Veteran's discharge from military service.  As the opinion was based upon a complete review of the Veteran's claims file, including inservice and post service treatment records, the Board finds this to be the most probative evidence of record.

The Board finds the absence of any back disability having been noted in the Veteran's service treatment records; the normal spine examination at the time of his separation from service; the extensive passage of time following the Veteran's discharge from the service without any back disability having been indicated; the VA examiner's negative opinion in December 2011; and the Veteran's inconsistent reports as to his having ongoing back pain since his discharge from military service, to be far more probative on the issue of whether he incurred or aggravated a chronic back disability during service.  See Jandreau, 492 F. 3d at 1372.

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for a back disability is not warranted.


ORDER

Service connection for a low back disability is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


